Citation Nr: 0723191	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99- 06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:    The American Legion


INTRODUCTION

The veteran had active military service from July 1948 to 
October 1948, and from December 1950 to April 1971.  The 
veteran died in May 1998.  The appellant is the widow of the 
veteran.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  On March 15, 2004, the Board entered a 
decision that denied (1) entitlement to accrued benefits, (2) 
entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death, and (3) entitlement to Dependent's Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35.

The appellant subsequently appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, the Court reversed and remanded that part of 
the March 2004 Board decision that denied entitlement to 
accrued benefits (based on the veteran's pending claim of 
service connection for lung cancer with metastasis as 
secondary to tobacco use in service).  The Court also held 
that because the appellant had failed to challenge the March 
2004 Board decision regarding her claims for DIC and DEA, she 
had abandoned those claims on appeal; and as such, that part 
of the Board's decision remains undisturbed.


FINDING OF FACT

The evidence of record at the time of death established that 
the veteran's fatal small cell lung cancer with metastasis 
was caused by his tobacco use in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for lung cancer with metastasis due to tobacco use 
in service, for purposes of accrued benefits, are met.  38 
U.S.C.A. §§ 1103, 1110, 1131, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.300, 3.303, 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and which were due and unpaid for a period not 
to exceed two years, may be paid to certain persons such as 
the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).  In order for a claimant to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

In September 1997, the veteran filed a claim seeking 
entitlement to service connection for lung cancer with 
metastasis, claimed as secondary to tobacco use in service.  
In a December 1997 rating decision the RO denied the 
veteran's claim.  In January 1998 the veteran filed a Notice 
of Disagreement (NOD) contesting the denial of the claim for 
service connection for lung cancer with metastasis; he was 
never issued a statement of the case as to that matter.  The 
veteran died in May 1998.  Accordingly, the claim was pending 
at the time of the veteran's death.

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  The Board notes that the appellant in 
this case met the statutory requirement by submitting a claim 
for accrued benefits in June 1998, shortly after the 
veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. §§ 
1110 and 1131 to prohibit the payment of VA compensation for 
a disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was eliminated.  Hence, the amendments to §§ 1110 and 1131 
were nullified.  However, this later Act added 38 U.S.C.A. § 
1103 which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  It does not preclude service 
connection for disease or injury which is otherwise shown to 
have been incurred or aggravated in service, or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  That is, for claims 
filed after June 9, 1998, a grant of service connection is 
prohibited for a disability or a veteran's death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the veteran's active service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2006).

In its August 2006 decision, the Court held that section 1103 
has no effect on accrued benefits claims if VA received the 
underlying claim by June 9, 1998.  According to the Court, an 
accrued benefits claim is not an original claim independent 
of the veteran's underlying claim, but is entirely derivative 
of a veteran's claim.  The Court explained that 38 U.S.C.A. 
§ 5121 permits a qualified survivor (such as the appellant in 
this case) to stand in the place of the deceased veteran and 
carry on the veteran's claim for the limited purpose of 
receiving a single lump sum payment of money that was "due 
and unpaid" to the veteran at the time of death.  Moreover, 
the Court reasoned that because an accrued benefits 
claimant's entitlement is based upon the veteran's 
entitlement, the accrued benefits claimant is entitled to 
compensation in his or her own right, but only to that money 
that was owed to the veteran at the time of death.

In light of the above, the Court concluded that while the 
appellant filed her claim for accrued benefits on June 17, 
1998, which is after the cutoff date for filing tobacco 
related claims, the veteran's underlying claim of service 
connection for lung cancer with metastasis due to tobacco use 
in service was received by the RO in September 1997, which 
does not preclude the appellant from receiving accrued 
benefits under section 1103.  In this context, the Court 
stated that since the Board concluded, in its March 2004 
decision, that the evidence on file at time of death 
established that the veteran's lung cancer was due to the 
tobacco use occurring during the veteran's lengthy period of 
service, the appellant was entitled to accrued benefits.  
Thus, consistent with the Court's ruling in this matter, the 
Board determines that the claim for entitlement to service 
connection for lung cancer due to tobacco use in service, 
purposes of accrued benefits, is granted.


ORDER

The appeal is granted.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals





